Name: Commission Regulation (EC) No 954/98 of 6 May 1998 supplementing the Annex to Regulation (EC) No 2301/97 on the entry of certain names in the 'Register of certificates of specific character" provided for in Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs (Text with EEA relevance)
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  agricultural activity;  beverages and sugar;  consumption
 Date Published: nan

 Avis juridique important|31998R0954Commission Regulation (EC) No 954/98 of 6 May 1998 supplementing the Annex to Regulation (EC) No 2301/97 on the entry of certain names in the 'Register of certificates of specific character" provided for in Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs (Text with EEA relevance) Official Journal L 133 , 07/05/1998 P. 0010 - 0011COMMISSION REGULATION (EC) No 954/98 of 6 May 1998 supplementing the Annex to Regulation (EC) No 2301/97 on the entry of certain names in the 'Register of certificates of specific character` provided for in Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2082/92 of 14 July 1992 on certificates of specific character for agricultural products and foodstuffs (1), and in particular Article 9(1) thereof,Whereas, in accordance with Article 7 of Regulation (EEC) No 2082/92, the Member States have sent the Commission applications for the registration of certain names as certificates of special character;Whereas registered names can be used with the endorsement 'traditional speciality guaranteed` which is reserved for them;Whereas an objection was sent to the Commission in accordance with Article 7 of that Regulation following the publication in the Official Journal of the European Communities (2) of the names in the Annex hereto but was subsequently withdrawn;Whereas those names may accordingly be entered in the 'Register of certificates of specific character` and therefore be protected throughout the Community as guaranteed traditional specialities;Whereas the Annex to Commission Regulation (EC) No 2301/97 (3) is to be supplemented by the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1 The names in the Annex hereto are hereby added to the Annex to Regulation (EC) No 2301/97 and entered in the 'Register of certificates of specific character` in accordance with Article 9(1) of Regulation (EEC) No 2082/92.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 208, 24. 7. 1992, p. 1.(2) OJ L 21, 21. 1. 1997, pp. 5-16.(3) OJ L 319, 21. 11. 1997, p. 8.ANNEX - 'Kriek`, 'Kriek-Lambic`, 'Framboise-Lambic`, 'Fruit-Lambic`/'Kriek`, 'Kriekenlambiek`, 'Frambozenlambiek`, 'Vruchtenlambiek` (Article 13(1) of Regulation (EEC) No 2082/92) (1),- 'Lambic`, 'Gueuze-Lambic`,/'Geuze`/'Lambiek`, 'Geuze-Lambiek`, 'Geuze` (Article 13(1) of Regulation (EEC) No 2082/92) (2).(1) The main points of the specifications are to be found in OJ C 21, 21. 1. 1997, pp. 5-16.